X« +K      U; P iriti
    Case 6:18-cr-00016-RWS-KNM
                                            f fta-r-
                                          Document 139 Filed 10/11/18 Page 1 of 2 PageID #: 1644


V                                           1<           /-«-/ 6
                                                                                        \ \. DJ_STF I_
                                                                                        &
                                                                                      V                     t

              •j y*
                                                                                                      20®
               rt)rr* *l       ( • } Ir>.ci'(d )                                                                gr
                                     'a
                                                                                              'N DiST. QE

          On ' "i /LGt
                     /) -
                        i
                                               4~ 1 .
                                               i         £l<- f CCP iist- l "f'hjf                    ord *-

                      ilj Cv    I y ic             L-     _ hL Qty 2l I J C                                 /
                               ihhc                      t i         ( T       i    C i . 1     . i_c j_tL

 j    i   _    | 1        c t £-i , **ijt"              < !      t         !       Lxry   f      /th.           / .#
                                                                                                                 /
 f ( 1 , te , l _< _      ~'_L   J         <1 r- f! fL     f £       -) * •
Case 6:18-cr-00016-RWS-KNM Document 139 Filed 10/11/18 Page 2 of 2 PageID #: 1645




                                                       1
